El Juez Asociado Sr. del • Toro,
emitió la opinión del tribunal.
Se trata de una tercería de dominio de bienes muebles e inmuebles. Manuel Vicario inició un pleito contra los espo-sos José Camacho y María Justina Arroyo en cobro de pesos. Obtuvo sentencia favorable y para-hacerla efectiva' 'em-*805bargó nn. coche, varios efectos que había en nn pequeño co-mercio, nna finca urbana y otra rústica. María Justina Arroyo inició entonces este pleito de tercería alegando que los bienes embargados eran de su exclusiva propiedad. Con-testó oponiéndose, el demandado Vicario. Fné el pleito a juicio. Ambas partes presentaron pruebas. Y la corte, finah mente, dictó sentencia declarando la demanda con lugar. El demandado Vicario apeló entonces para ante esta Corte Su-prema.
La parte apelante señala la comisión ele ocho errores que pueden estudiarse y resolverse agrupándolos en cuatro.
1. Se sostiene por el apelante que.habiendo sido conde-nada María Justina Arroyo individualmente en el pleito en cobro de pesos, carece de acción para iniciar la tercería. En efecto, al dictar su sentencia en el pleito en cobro de pesos la corte de distrito condenó a los demandados José Camacho y María Justina Arroyo a pagar la suma adeudada'al deman-dante, La forma en que quedó redactada la sentencia era susceptible de interpretarse ep el sentido que lo hace la parte apelante, pero después la propia corte aclaró su fallo expre-sando que la cantidad mandada satisfacer lo sería con cargo a la sociedad de gananciales que tenían constituida, a virtud de su matrimonio, los demandados. Siendo esto así y ha-biendo reclamado la tercerista los bienes de que se trata como privativos, carece de fundamento el primer señalamiento de error.
2. E] cuarto, quinto y octavo señalamientos de error, se refieren a los cometidos, a juicio del apelante, por la corte de distrito al decidir que los bienes inmuebles embargados pertenecían exclusivamente a la demandante, prescindiendo de la presunción de gananciales que tienen tales bienes por haber sido adquiridos a título oneroso durante el matrimonio de la demandante con el demandado Camacho.
A nuestro juicio la corte no cometió los errores que se le atribuyen. Los bienes inmuebles embargados constan ins-critos en el régistro" de la propiedad como bienes privativos *806de la demandante. Es verdad que se adquirieron durante el matrimonio de la demandante con Camacho, pero es lo cierto también que en el título de adquisición se Mzo constar el origen del dinero y que la inscripción se verificó con vista de otra escritura creditiva de que la demandante había reci-bido $5,000 con motivo de una transacción sobre derechos hereditarios que puso fin a cierto pleito.
De la prueba en conjunto. resulta que Camacho y la de-mandante tenían establecido un pequeño comercio en uno de los barrios de la municipalidad de Tauco y sostenían rela-ciones de negocios con el demandado Vicario, originándose con motivo de ellas un crédito a favor de Vicario de unos $'1,300. No consta que los esposos tuvieran entonces otros bienes que aquel establecimiento que acabó con deudas.
. Así las cosas, la demandante inició un pleito de filiación que terminó con la transacción de que se deja hecho mérito, y fué con el dinero así obtenido por la demandante que ella adquirió las fincas embargadas cuyo valor es inferior a la suma recibida en la transacción.
Siendo esto así, atendida la naturaleza del pleito, claro es que el dinero con que se compraron los bienes no perte-necía a la sociedad de gananciales sino exclusivamente a la esposa, teniendo los bienes así adquiridos la condición de privativos de la demandante que le reconoció la corte sen-tenciadora, no viniendo obligados, por tanto, a responder de las deudas de la sociedad dé gananciales. Véanse los artícu-los 1314, No. 4o. 1316, 1322 y 1323 del Código Civil.
3. Los errores señalados con los números dos y tres le-vantan la misma cuestión qué acabamos de estudiar, pero con referencia a los bienes muebles que fueron embargados.
Hemos examinado la prueba practicada y encontramos que no es en verdad bastante para sostener que dichos bienes pertenezcan exclusivamente' a la mujer y, en tal virtud tene-mos que concluir que la presunción de gananciales que tienen tales bienes por haber sido adquiridos a título oneroso du-rante el matrimonio, quedó en pie.
*807Tal vez sea enteramente cierta la declaración de la de-mandante. Quizás la sentencia de la Corte de Distrito de Ponce sea también en este extremo; justa, pero repetimos que la prueba aportada no fue todo lo robusta que debió ser en casos de esta naturaleza.
Oamacho murió. En vida estuvo al frente del estableci-miento cuyos efectos fueron embargados y así se encontraba cuando se trabó el embargo. Dicho establecimiento no era en verdad el mismo en que se originó la deuda con Vicario. Aquel estaba situado en la municipalidad de Yauco y éste en la de Gruayanilla. La demandante dice que el comercio de Guayanilla se estableció a virtud de cierto' crédito que ella abrió a su esposo. Quizás fue así, pero es arriesgado llegar a conclusiones contrarias a presunciones sabiamente establecidas por la ley a virtud de prueba de esa naturaleza.
4. El sexto y séptimo señalamientos de error, aunque exis-tieran no serían perjudiciales. Se alega que la corte erró al admitir como prueba ciertos documentos privados para acre-ditar la donación de una casa hecha por Arturo Lluveras y su esposa a la demandante. Dicha casa no fné embargada y no es objeto de este pleito, y siendo ello así, es innecesario ahondar en el estudio de la cuestión suscitada.
Por virtud de todo lo expuesto, opinamos que la senten-cia apelada debe confirmarse en cuanto declaró que la pro-piedad de los bienes inmuebles embargados pertenecía ex-clusivamente a la demandante, y revocarse en cuanto al pro-nunciamiento hecho en relación con los bienes muebles, de-biendo quedar en cuanto a ellos subsistente el embargo prac-ticado.

Confirmada, la sentencia apelada en cuanto de-clara que la propiedad de los bienes inmue-bles embargados pertenecía exclusivamente a la demandante, y revocada en cuanto al pronunciamiento hecho en relation con los bienes muebles, debiendo quedar en cuanto a ellos subsistente el embargo practicado.

*808Jueces concurrentes: Sres. Presidente Hernandez y Aso-ciados Wolf, Aldrey y HutcMson.